DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/4/21 has been entered.
Response to Amendment
The amendment filed 4/22/21 has been entered.  Claims 16-36 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 1/22/21.
Drawings
The drawings are objected to for the following:
Examiner suggests resubmitting the Figs. of 4/22/21 as the outline for the text (numerals and characters) have become blurred
Based on applicant’s remarks on page 4 of the pre-appeal brief request of 8/4/21, Fig. 14 illustrates “weft knit warp feeder assembly”, specifically [059] “weft knit warp feeder 41”, which is made up of “[063] “weft knit warp feeder mechanism 40” and [062] “needle block 32”; examiner notes that Fig. 14 is currently misleading as the underline 41 and the numeral 40 should be otherwise annotated 
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Similarly as aforementioned in the non-final office action of 1/22/21--
As best understood, weft knitted fabric base of Claims 16, 22, and 27 is shown as 45 or 46 in Fig. 23; confirmation is needed
As best understood, plurality of layers in Claim 30 is shown in spacer structure 44 of Fig. 23; confirmation is needed
As best understood, Claim 32 “specialized strands into a plurality of weft knit warp structures in the weft knitted fabric base” are the weft knit warp of 48, 49, 50 in Fig. 23; confirmation is needed
As best understood, Claim 34 “one or more warp structures that interact with other integrated structures” are the weft knit warp of 48, 49, 50 in Fig. 23; confirmation is needed
Claim 35 “traversing” is unclear from Fig. 23; further clarification is requested
As best understood, “at least one warp structure” of Claims 16, 22, and 27 is as the weft knit warps of 48, 49, 50 in Fig. 23; confirmation is needed
Fig. 25 has had its reference numeral(s) deleted; however, all claimed elements should be properly illustrated, and should Fig. 25 represent any claimed elements, Fig. 25 should be properly labeled
Claim 16 Lines 9-15 are not labeled in the drawings; specifically:
One or more second strands (and therefore first set of strands); selected needles; warp height; feeder tips; hooks of selected needles
As best understood, these limitations relate at least to Figs. 19-22, none of which have any labels; especially as applicant has added such an amendment indicating that this is the inventive subject matter over the prior art of record, such subject matter should be labeled in the Figures 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
As aforementioned in the non-final office action of 1/22/21:
[011] it is unclear what the disclosure is establishing as the first and second type of inlay; is it single jersey 22 inlay and double bed fabric 23?
Based on applicant’s remarks in the pre-appeal brief request of 8/4/21:
Applicant indicates that the support for “at least one third section” is found in [076] with “first section…second section…third section…additional section”, wherein additional section provides support for more than one third section of “at least one third section”; however, [076] also recites “where the strands of the additional section are not in registration with the warp strands of the first and third sections”
It is not immediately clear what “not in registration” is referring to
Assuming “additional section” is another third section, it is unclear how this another/additional third section is not in registration with the warp strands of the (first) third section
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As aforementioned in the non-final office action of 1/22/21:
Specification does not include Claim 30 “wherein the knitting of the first set of strands into the weft knitted fabric base comprises knitting the weft knitted fabric base into a plurality of layers and the knitting of the war insert comprises traversing between a first layer of the plurality of layers and a second layer of the plurality of layers”
Specification does not include Claim 31 “plurality of layers comprising a first layer, a second layer, and a third layer, the second layer being disposed between the first layer and the third layer, wherein the knitting of the warp insert comprises knitting a first portion of the warp insert in the second layer, traversing to another location on the second layer, and knitting a second portion of the warp insert at the other location of the second layer”
Specification does not include Claim 33 “knitting of the first set of strands into the weft knitted fabric base comprises knitting the weft knitted fabric base into a single layer in a first portion of the textile article and knitting the weft knitted fabric base into a plurality of layers in a second portion of the textile article and the knitting of the warp insert comprises integrating the second strand into the first portion and/or the second portion so as to improve upon an aesthetic or performance characteristic for the textile article”
Specification does not include Claim 36 “integrating the second strand into a three-dimensional shape so as to improve a performance characteristic for the textile article as compared with a textile article that does not integrate the second strand into the three-dimensional shape”
Based on pre-appeal brief request of 8/4/21:
Specification does not include the terms “first set of strands” and “second set of strands”, nor “knitting a first set of strands…while simultaneously during the knitting process, introducing one or more second strands” in Claim 16; for clarity, examiner recommends adding at least Claim 16 verbatim into an appropriate part of the disclosure for clarity of specification antecedent basis; based on applicant’s remarks submitted 8/4/21 in the pre-appeal brief request pages 2 and 3, the disclosure of the “simultaneous” limitation of [085] is referring to that of the strands in [046], [048], [069], and [070], [072], [078]-[080]
Claim 19 “at least one third section” is not in the specification; examiner recommends adding the language into an appropriate part of the disclosure for clarity of specification antecedent basis; based on applicant’s remarks submitted 8/4/21 in the pre-appeal brief request page 3, applicant is indicating that the “additional section” in [076] is referring to an additional third section, thus providing support for more than one third section of “at least one third section”; however, examiner recommends review especially in light of objections and rejections still surrounding “at least one third section” and “additional section”
Generally, especially as the claims herein are a summary of the disclosure rather than verbatim support from the disclosure, the current state of the claims make it unclear as to where specification antecedent basis, and possibly support, is found for the claims, both original and amended
Claim 16 “at least one warp structure” is not in the specification; examiner notes that [047] does provide support for “one or more warp structures”; as aforementioned, examiner recommends adding Claim 16 into an appropriate section of the disclosure for clarity of specification antecedent basis
Furthermore, as best understood, especially as remarks have not addressed the support for the majority of the amendments, it seems that the term “at least one warp structure” is supported by “warp structure” being synonymous with originally disclosed “warp insert”; where “at least one” is supported in that Claim 16 originally disclosed “warp insert is formed by…second set of strands” and that “wherein the first set of strands and the second set of strands each comprise one or more strands”, thus indicating that warp insert had “at least one strand” and therefore is synonymous now with “at least one warp structure”; should this not be the case, such a term “at least one warp structure” may warrant a 112(a) rejection for new matter; confirmation is requested
Claim 20 “at least one additional section” is not in the specification; see 112(a) rejection
Claim 23 Lines 2-3 “at least one weft knit warp feeder assembly” is not in the specification; examiner recommends adding the language verbatim into an appropriate section of the specification for clearer antecedent basis in the specification; based on remarks on page 4 of the pre-appeal brief request, support for “at least one” is found in [067], and that the “weft knit warp feeder assembly” is referring to [059] “weft knit warp feeder 41” which is made up of [063] “weft knit warp feeder mechanism 40” and [062] “needle block 32”.
Beginning in Claim 27 Line 6, “at least one second set of strands” is not in the specification; furthermore, recitations relating to this term are also not found in the specification; see 112(a) rejection below
Claim 28 Line 7 “at least one warp structure element” is not in the specification
Claim 32 Line 3 “specialized strands into a plurality of weft knit warp structures” is not in the specification; examiner notes that [055] provides support for “one or more weft knit warp structures” and recommends that the language be added to the specification for clarity of antecedent basis; it is specification antecedent basis for “specialized strands” is not clear in the spec as relating to that recited by Claim 21
Claim Objections
Claim(s) 16-18, 21, 22, and 32 is/are objected to because of the following informalities: 
As best understood, Claim 16 Line 6 “at least one warp structure” should read “the at least one warp structure” for proper antecedent basis with Claim 16 Line 2
As best understood from the amendments regarding “weft strands” of Claim 17, it seems Claim 16 Line 3 should read “results in a weft knitted fabric base comprising weft strands” and Claim 17 should read “the weft strands” for clarification
As best understood, Claim 18 Line 2 “second set of strands” was inadvertently not amended to read “second strands”
Claim 21 Line 3 “and/or” should read “and” since Claim 21 recites “one of” in Line 2
Claim 22 Line 5 needs review whether “attaching, or embedding” should read “attaching or embedding”; otherwise it is unclear whether it reads as though--Option A: 1) introducing one or more second strands by attaching, OR 2) embedding the one or more second strands” which would mean that the “embedding” limitation should read “embedding one or more second strands” to establish the proper antecedent basis; or Option B: where introducing and embedding limitations are synonymous of one another
Claim 32 Line 2 “at least on” should read “at least one”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 20, 27-36 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the specification or in the Figures were the following disclosed.  Specifically:  
Claim 20 Line 2 “further comprises at least one additional section” is considered new matter.  The specification only ever established in [076] “first section…at least one second section…a third section…there may be an additional section”.  As such, there is only a single additional section.  Based on applicant’s remarks on the pre-appeal brief request of 8/4/21, said “additional section” is an additional third section, which has already been recited in Claim 19 in order to support more than one third section of “at least one third section”.  Inasmuch as Claim 20 depends on Claim 19, and therefore a first, second, third, and additional third section is taught, there is no other “additional section”, let alone “at least one additional section.”  It is unclear whether the dependency of Claim 20 is incorrect, whether Claim 20 should refer back to the at least one third section, or some other explanation.
Claim 27 Line 6 “at least one second set of strands” is considered new matter.  Examiner notes that neither the terms “second set of strands” nor “second strands” is in the specification; Claim 27 was originally directed to a single second strand.  Even though original Claim 16 disclosed “second set of strands comprises one or more strands”, that is a single set with one or more strands.  Especially without further illustrations in the Figures, no support is found for at least one second set.  
Relatedly then, any and all limitations associated with these terms also contain new matter, including that of Claims 28-36 depending on Claim 27.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 20, 22-26, 28, and 34 is/are rejected under U.S.C. 112(b).
The term “further comprises at least one additional section” in Claim 20 is unclear and therefore renders the claim indefinite.  In light of applicant’s remarks submitted 8/4/21 in the pre-appeal brief request, it is unclear what this “additional section” is referring to, let alone “at least one” additional section.  See explanation in the section for objections for specification antecedent basis -- since Claim 20 depends on Claim 19 which already discloses “at least one” third section and applicant’s remarks indicate that the “additional section” provides support to “at least one third section” indicating that the additional section belongs to the third section, it is unclear what Claim 20’s “additional section” is referring to.
The term “first set of strands” and “one or more second strands” in Claim 22 is unclear and therefore renders the claim indefinite.  Unlike Claim 16 which can be more clearly interpreted (see claim interpretation section below), it is unclear how the term “set” is meant to be interpreted in Claim 22.  It is unclear whether Claim 22 should be interpreted similarly as Claim 16, especially as the original disclosure of Claim 16 did disclose “wherein the first set of strands and the second set of strands each comprise one or more strands”.  Is the term “set” directed to a first strand and second strand forming a set, or is it “a plurality of first strands” forming a set?  
The term “at least one warp structure element” in Claim 28 Line 7 is unclear and therefore renders the claim indefinite.  It is unclear how this term differs from “at least one warp structure” in Claim 27 Line 2 “at least one warp structure.”  As best understood, the terms are synonymous.  Should applicant disagree, 112(a) new matter rejection may be warranted.
The term “one or more warp structures that interact with other integrated structures of the textile article” in Claim 34 Line 3 is unclear and therefore renders the claim indefinite.  It is unclear how this “one or more warp structures” differs from “at least one warp structure” in Claim 27 Line 2.  For example: 1) It is unclear whether this is a minor typographical error resulting in a Claim objection and should instead read “the at least one warp structure” as though Claim 34 is merely reciting that the warp inserts should interact with one another, or whether this indicates additional structure such as a) knitting layers and the layers should interact with one another, or b) inserting additional warp inserts and such additional warp inserts should interact with pre-existing warp insert(s).  As best understood, Claim 34 does not necessarily provide additional structure, other than a broad term “interact.”  2) It is unclear whether this “other integrated structures” is referring to that such as Claim 32 “integrating one or more specialized strands” or generically other integrated structures of [047] “each warp structure is integrated as part of a unitary construction” or whether these disclosures are essentially synonymous, or if referring to other layers.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claims are generally interpreted as indicated above in the objections and rejections
For the term “set”:
In light of the current state of Claims 16 and 18 reciting “first set of strands,” “wherein the first set of strands comprises one or more strands”, “one or more second strands”, “the one or more second set of strands”, examiner will interpret “first set of strands” as one strand, which is an allowable interpretation as disclosed by Claim 16 Lines 20-21, wherein Claim Lines 20-21 seem to also disclose one strand is an allowable interpretation of the term “set”; as such, the term “set” in “first set of strands” is interpreted to mean “first strand and second strand” forming a set; 
In light of the current state of Claim 22 and its dependents, “set” will be interpreted as a plurality of first strands, especially as there is no “second set” which seems like “set” modifies the strands and not “first”, “second”
In light of the current state of Claim 27, the term “set” is interpreted as “first strand” and “second strand” forming a set
Claim 20 is interpreted as though Claim 19 recites “at least one warp structure…comprises…a third section of laterally spaced-apart warp strands…” and Claim 20 recites “at least one warp structures…comprises…an additional section of laterally spaced-apart warp strands…”
Claim 28 is interpreted as though a second strand processed/knitted will form a warp structure element, wherein a warp structure element or a plurality of warp structure elements form a warp structure
Claim 34 “one or more warp structures” is interpreted as “the at least one warp structure”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27, 28, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffa (USPN 8522577).
Regarding Claim 27, Huffa teaches a knitting process of producing a textile article using a knitting machine to introduce at least one warp structure (see rejection of preamble of Claim 16), the knitting process comprising:
knitting a first set of strands that results in into a weft knitted fabric base using the knitting machine (see rejection of similar limitation in Claim 22);
simultaneously with the knitting of the first set of strands, knitting the at least one warp structure using at least one second set of strands by using a weft knit warp feeder of the knitting machine (see rejection of similar limitation in Claim 16 for simultaneously; see rejection of Claim 24 of second strands of weft knit warp feeder of knitting machine),
wherein the at least one second set of strands is held in the weft knitted fabric base by loops and/or underlaps of weft knitted wale and course stitches that are generated in the knitting process (see rejection of similar limitation in Claim 18; see Fig. 21I for loops and/or underlaps as recited).
Regarding Claim 28, Huffa teaches all the claimed limitations as discussed above in Claim 27.
Huffa further teaches wherein the knitting of the first set of strands into the weft knitted fabric base using the knitting machine comprises knitting a plurality of stitch courses that extend in a vertical direction (see Fig. 21I where 211 as a vertical direction),
the plurality of stitch courses having a plurality of substantially parallel wales and the knitting of the at least one warp structure comprises guiding the weft knit warp feeder horizontally, vertically, and/or diagonally over the plurality of stitch courses that extend in the vertical direction (see 211 with substantially parallel wales; see Figs. 21A-21I for weft knit warp feeder horizontally, vertically, and/or diagonally)
thereby creating at least one warp structure element that extends in at least one direction, over the plurality of stitch courses, while simultaneously, creating the weft knitted fabric base in the same knitting process (see Fig. 21I, where simultaneously was taught in Claim 27).
Regarding Claim 34, Huffa teaches all the claimed limitations as discussed above in Claim 27.
Huffa further teaches wherein the knitting of the at least one warp structure using the at least one second set of strands further comprises knitting one or more warp structures that interact with other integrated structures of the textile article (inasmuch as the weft constitutes other integrated structures and holds the one or more warp structures, the one or more warp structures interact with the other integrated structures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffa (USPN 8522577) in view of Althammer (USPN 4244197).
Regarding Claim 16, Huffa teaches a knitting process of producing a textile article using a knitting machine to introduce at least one warp structure (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see Figs. 21A-21I; 22A-C; Col. 13 Lines 47-51 “knitting machine 200 has a configuration of a V-bed flat knitting machine or…other types of knitting machines”; Col. 17 Lines 41-42 “manner in which knitting machine 200 operates to manufacture a knitted component will now be discussed”; Col. 17 Lines 45-47 “referring to Fig. 21A, a portion of knitting machine 200 that includes various needles 202, rail 203, standard feeder 204, and combination feeder 220 is depicted”; Col. 17 Lines 49-51 “yarn 206 passes through combination feeder 220, and an end of yarn 206 extends outward from dispensing tip 246”; Col. 17 Lines 54-56 “another yarn 211 passes through standard feeder 204 and forms a portion of a knitted component 260”, wherein yarn 206 is at least one warp structure inasmuch as it is inserted in an up/down warp direction), the knitting process comprising:
knitting a first set of strands that results in a weft knitted fabric base (see Fig. 21A; Col. 17 Lines 54-56 "another yarn 211 passes through standard feeder 204 and forms a portion of a knitted component 260", wherein knitted component 260 of yarn 211 is a weft knit fabric base); 
while simultaneously during the knitting process, introducing one or more second strands for attaching or embedding the one or more second strands into the weft knitted fabric base using a knitting machine feeder (220) for creating the at least one warp structure (see Fig. 21I; Col. 19 Lines 5-7 "feeders 204 and 220 may effectively move simultaneously to inlay yarn 206 and form a new course from yarn 211"); wherein the introducing of the one or more second strands for the creating of the at least one warp structure comprises:
raising selected needles on the knitting machine to a warp height (see Fig. 22A; Col. 18 Lines 8-12 "needles 202 each have a first position and a second position.  In the first position, which is shown in solid line, needles 202 are retracted.  In the second position, which is shown in dashed line, needles 202 are extended"; inasmuch as the needles are extending a height in the warp direction, they are raised to a warp height);
carrying the one or more second strands in feeder tips of the knitting machine feeder to the selected needles (see Figs. 21I, 22B; Col. 17 Line 51 "yarn 206 extends out of a dispensing tip 246"; see below, that strands being laid into hooks indicate carrying);
lowering the knitting machine feeder to the warp height and laying the one or more second strands into hooks for the selected needles (see Claim 1 of Huffa; Col. 22 Line 45, 50 "feeder comprising:…a feeder arm"; see Claim 25 depending on Claim 1 of Huffa; Col. 26 Lines 23, 6-9 "at least one actuation member that is coupled to…the feeder arm…the at least one actuation member further including a cam surface that is operable to move the feeder arm from the retracted position to the extended position"; Col. 14 Lines 14-16 "feeders 204 and 220...thereby supplying yarns to needles 202"; see Fig. 22B; Col. 15 Lines 39-41 "yarn 206...reliably-supplied to needles 202"; Col. 15 Lines 43-45 "yarn 206 extends out of a dispensing tip 246 which is an end region of feeder arm 240, to then supply needles 202"; inasmuch as the feeder has extended/retracted positions and the positions relate to the warp height of the needle, the feeder is lowered to the warp height, as further illustrated, especially as 206 is fed to 202); and
creating the at least one warp structure using the selected needles (see Fig. 21I);
wherein the at least one warp structure is formed by knitting, floating, tucking and/or inlaying the one or more second strands in the knitting process (see Fig. 21I; Col. 19 Lines 45-57 “combination feeder 220…has the ability to supply a yarn (e.g., yarn 206) that needles 202 knit, tuck, or flat, as well as inlaying the yarn”),
wherein at least one strand of the one or more second strands is held in the weft knitted fabric base by weft knitted stitches that are generated in the knitting process (see Fig. 21I),
wherein the first set of strands comprises one or more strands (see Fig. 21I).

Huffa does not explicitly teach raising selected needles on the knitting machine to a warp height using a warp guard cam.

Althammer teaches raising selected needles on the knitting machine to a warp height using a warp guard cam (see Figs. 2 and 3; Col. 8 Lines 3-6 “method and apparatus of the present invention is applicable to other type knitting machines…such as a V-bed knitting machine”; Col. 5 Line 66-Col. 7 Line 3 “lowermost surfaces 36a through 36d of the stitch and guard cams which engage the butts of the cylinder needles 20 as they pass into and through positions 14 and 16, are raised, or foreshortened, to above full welt position, as illustrated by cam surfaces 37, by a distance, d”; inasmuch as the needle butts engage the cams and the cams are raised, the needles are raised to a height; inasmuch as the raising is in the vertical/warp direction, the needles are raised to a particular warp height and the cams are warp guard cams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa’s needle raising, if necessary, to be via warp guard cam as such cams are known in the art to prevent overshoot (see extrinsic evidence Trautner USPN 4294085).  
Regarding Claim 17, modified Huffa teaches all the claimed limitations as discussed above in Claim 16.
Huffa further teaches wherein multiple strands in the at least one warp structure are spaced apart from each other in a horizontal direction and disposed between weft strands (Col. 14 Lines 11-13 "although two rails 203 are depicted, further configurations of knitting machine 200 may incorporate additional rails 203 to provide attachment points for more feeders 204 and 220"; wherein since feeder 220 supplies strand 206 and there are multiple feeders 220, then there would be multiple strands of 206; see Fig. 21I, where 206 spaced from itself in a horizontal direction; as such, with multiple strands 206, then each strand 206 is also spaced from at least portions of another strand 206 in a horizontal direction inasmuch as each strand 206 is individual from another strand 206 and therefore spaced),
and wherein the multiple strands in the at least one warp structure extend in a weft direction between adjacent stitch wales of the weft knitted fabric base (see Fig. 21I; since strand 206 extends in a weft direction, then so would each of the multiple strand 206).
Regarding Claim 18, modified Huffa teaches all the claimed limitations as discussed above in Claim 16.
Huffa further teaches wherein the one or more second strands are held in the weft knitted fabric base by the first set of strands that are generated in the knitting process (see Fig. 21I, especially in light of Col. 14 Lines 28-30 “combination feeder 220 has the ability to supply a yarn (e.g., yarn 206) that needles 202 knit, tuck and float, and combination feeder 220 has the ability to inlay the yarn”; inasmuch as the inlay stays inlaid, the one or more second strands are held).
Regarding Claim 19, modified Huffa teaches all the claimed limitations as discussed above in Claim 16.
Huffa further teaches wherein the one or more second strands are warp strands, and wherein the at least one warp structure is a laid-in warp (see Fig. 21I, especially in light of Col. 14 Lines 28-30 “combination feeder 220 has the ability to supply a yarn (e.g., yarn 206) that needles 202 knit, tuck and float, and combination feeder 220 has the ability to inlay the yarn”) and comprises:
a first section of laterally spaced-apart warp strands (see Fig. 22I);
wherein the first section is held together by the first set of strands (see Fig. 22I, especially in light of Col. 14 Lines 28-30 aforementioned),
wherein the warp strands of the first section have an interlaced appearance attached to the weft knitted fabric base (see Fig. 22I).

Huffa at least suggests at least one second section of laterally spaced apart warp strands (Col. 14 Lines 11-13 "although two rails 203 are depicted, further configurations of knitting machine 200 may incorporate additional rails 203 to provide attachment points for more feeders 204 and 220"; inasmuch as additional feeders are taught, there can be at least one second section of laterally spaced warp strands 206; and
a third section of laterally spaced-apart warp strands that are integrated to intersect, connect to, frame, and/or otherwise interact with any warp strands of the first section (Col. 14 Lines 11-13 "although two rails 203 are depicted, further configurations of knitting machine 200 may incorporate additional rails 203 to provide attachment points for more feeders 204 and 220"; inasmuch as additional feeders are taught, there can be at least one second section and a third section of laterally spaced warp strands 206; inasmuch as the metes and bounds of the term “interact” are defined, the third section would interact inasmuch as the third section is on the same knitting machine as the first section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa with the additional sections especially as Huffa teaches as such, in order to more efficiently produce at least one warp structure.

Huffa further at least suggests at least one second section of laterally spaced apart warp strands (Col. 14 Lines 11-13 "although two rails 203 are depicted, further configurations of knitting machine 200 may incorporate additional rails 203 to provide attachment points for more feeders 204 and 220"; see Fig. 24; Col. 20 Lines 23-28 “Fig. 24 depicts a configuration of knitting machine 200 that includes four combination feeders 220.  As discussed above, combination feeder 220 has the ability to supply a yarn (e.g., yarn 206) for knitting, tucking, floating, and inlaying)”; inasmuch as additional feeders are taught on the same rail, there can be at least one second section of laterally spaced warp strands 206 in the same warp structure); and
a third section of laterally spaced-apart warp strands that are integrated to intersect, connect to, frame, and/or otherwise interact with any warp strands of the first section (Col. 14 Lines 11-13 "although two rails 203 are depicted, further configurations of knitting machine 200 may incorporate additional rails 203 to provide attachment points for more feeders 204 and 220"; see Fig. 24; Col. 20 Lines 23-28 “Fig. 24 depicts a configuration of knitting machine 200 that includes four combination feeders 220.  As discussed above, combination feeder 220 has the ability to supply a yarn (e.g., yarn 206) for knitting, tucking, floating, and inlaying)”; inasmuch as additional feeders are taught on the same rail, there can be at least one second section and a third section of laterally spaced warp strands 206 in the same warp structure); inasmuch as the metes and bounds of the term “interact” are defined, the third section would interact inasmuch as the third section is on the same warp structure, such as illustrated by 260, as the first section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa with the additional sections especially as Huffa teaches as such, depending on intended use and design choice, especially as Huffa teaches that inlaid strands are utilized for various advantages such as support, stability and structure (Col. 5 Lines 24-25).  It would have been well within the skill of one of ordinary skill in the art to determine how many sections are necessary depending on the amount of support, stability and/or structure is desired.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Huffa teaches 
wherein the first, second and third sections are held together by the first set of strands (regardless of whether or not they are of their respective first set of strands on the collective at least one warp structure or of the same first set of strands on the at least one warp structure),
and that modified Huffa at least suggests, if not teaches,
wherein the warp strands of the first, second and third sections have an interlaced appearance attached to the weft knitted fabric base,
as inasmuch as the first section meets these limitations, so would the subsequent sections of the same feeder and yarn, regardless of whether they are on the same rails (and therefore same weft knitted fabric base) or different rails (collective knitted fabric base of the at least one warp knit structure), especially based on intended use or design choice as aforementioned for support, stability, and/or structure (Col. 5 Lines 24-25).
Regarding Claim 20, modified Huffa teaches all the claimed limitations as discussed above in Claim 19.
Huffa further teaches wherein the at least one warp structure further comprises at least one additional section of laterally spaced-apart laid-in warp strands that are integrated to intersect, connect to, frame, and/or otherwise interact any of the warp strands of the second and third sections (similarly using the interpretations and recitations as aforementioned in Claim 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa to have at least one additional section based on intended use or design choice for support, stability, and/or structure (Col. 5 Lines 24-25).
Regarding Claim 21, modified Huffa teaches all the claimed limitations as discussed above in Claim 16.
Huffa further teaches wherein the introduced at least one warp structure forms one of: a ligament in stretch; a muscle vibration dampening structure; a restrictive structure; thermal shock dampening; auxetic structure; and/or a conductive structure (Col. 5 Lines 25-28 "inlaid strand 132…limits deformation in areas …(e.g., imparts stretch-resistance)"; wherein stretch resistance is indicative of a restrictive structure; wherein, although Col. 5 Lines 25-28 are directed to inlaid strand 132 while Figs. 21A-I are directed to inlaid 206, one of ordinary skill in the art would understand that Col. 5 Lines 25-28 also applies to 206, especially in light of Col. 17 Lines 60-62 "knitted component 260, which may be...similar to knitted components 130"; Col. 19 Lines 14-16 "knitted component 130...may be formed by utilizing combination feeder 220 to effectively insert inlaid strands 132...into knit elements 131"; Fig. 8A, 8B; Col. 5 Lines 14-15 "primary elements of knitted component 130 are a knit element 131 and an inlaid strand 132"; Col. 19 Lines 33-39 "referring to Fig. 21H, yarn 206 forms a loop 214"...in the discussion of knitted component 130 above, it was noted that inlaid strand 132...forming loops...loop 214 is formed in a similar manner").

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffa (USPN 8522577).
Regarding Claim 22,  Huffa teaches a knitting process of producing a textile article using a knitting machine to introduce at least one warp structure (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see Figs. 21A-21I; 22A-C; Col. 13 Lines 47-51 “knitting machine 200 has a configuration of a V-bed flat knitting machine or…other types of knitting machines”; Col. 17 Lines 41-42 “manner in which knitting machine 200 operates to manufacture a knitted component will now be discussed”; Col. 17 Lines 45-47 “referring to Fig. 21A, a portion of knitting machine 200 that includes various needles 202, rail 203, standard feeder 204, and combination feeder 220 is depicted”; Col. 17 Lines 49-51 “yarn 206 passes through combination feeder 220, and an end of yarn 206 extends outward from dispensing tip 246”; Col. 17 Lines 54-56 “another yarn 211 passes through standard feeder 204 and forms a portion of a knitted component 260”, wherein yarn 206 is at least one warp structure inasmuch as it is inserted in an up/down warp direction), the knitting process comprising:
knitting a first strand that results a weft knitted fabric base using the knitting machine (see Fig. 21A; Col. 17 Lines "yarn 211 passes through…feeder 204 and forms a portion of a knitted component 260"); and
while at the same time and in the same knitting process, introducing one or more second strands by attaching, or embedding the one or more second strands in the weft knitted fabric base (see Fig. 21I; Col. 19 Lines 5-7 "feeders 204 and 220 may effectively move simultaneously to inlay yarn 206 and form a new course from yarn 211"; Col. 14 Lines 28-30 “combination feeder 220 has the ability to supply a yarn (e.g., yarn 206) that needles 202 knit, tuck and float, and combination feeder 220 has the ability to inlay the yarn”), 
and forming the one or more second strands by knitting, tucking, inlaying and/or floating the one or more second strands by using the knitting machine thereby creating the at least one warp structure (see aforementioned, such as Fig. 21I, Col. 17 Lines 5-7; Col. 14 Lines 28-30);
wherein at least one strand of the one or more second strands is held in the weft knitted fabric base by loops and/or underlap of weft knitted course and/or wale stitches that are generated in the knitting process (see aforementioned, such as Fig. 21I, Col. 17 Lines 5-7; Col. 14 Lines 28-30; inasmuch as the inlay stays inlaid in the fabric of loops and wales, at least one strand of the one or more second strands is held).

Huffa Fig. 21A does not explicitly illustrate a first set of strands.

However, Huffa Fig. 8B embodiment teaches a first set of strands (see Fig. 8B; Col. 20 Lines 30-32 "Fig. 8B depicts a configuration of knitted component 130 where two yarns 138 and 139 are plated to form knit element 131, and inlaid strand 132 extends through knit element 131").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa Fig. 21A (and associated illustrations) to be of a first set of strands as taught by Fig. 8B for further aesthetic or design choice (Col. 8 Lines 11-15), such as 139 being utilized to join additional structures to knitted component 130 or join structures within knitted component 130 itself, especially as Col. 17 Lines 60-62 specifies that Fig. 21A (and associated illustrations) of knitted component 260 can be that of knitted component 130 in Fig. 8B.
Regarding Claim 23, modified Huffa teaches all the claimed limitations as discussed above in Claim 22.
Huffa further teaches wherein the knitting of the at least one warp structure comprises using at least one weft knit warp feeder assembly to hold the one or more second strands to interface with one or more knitting needles and one or more needle beds of a weft knitting machine of the knitting machine (see Fig. 21I, where weft knit warp feeder assembly is 220 for 206, aforementioned to be interfacing with needles 202; furthermore in light of Fig. 22A; Col. 18 Lines 8-12 "needles 202 each have a first position and a second position.  In the first position, which is shown in solid line, needles 202 are retracted.  In the second position, which is shown in dashed line, needles 202 are extended"; as for warp guard cam-- see Fig. 22A; Col. 18 Lines 8-12 "needles 202 each have a first position and a second position.  In the first position, which is shown in solid line, needles 202 are retracted.  In the second position, which is shown in dashed line, needles 202 are extended", where extended indicates raising, where the height raised to is the warp height; see Claim 1 of Huffa; Col. 22 Line 45, 50 "feeder comprising:…a feeder arm"; see Claim 25 depending on Claim 1 of Huffa; Col. 26 Lines 23, 6-9 "at least one actuation member that is coupled to…the feeder arm…the at least one actuation member further including a cam surface that is operable to move the feeder arm from the retracted position to the extended position", where cam surface indicates a warp guard cam).

Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffa (USPN 8522577), as applied to Claim(s) 22 and 23 above, in view of Althammer (USPN 4244197).
Regarding Claim 24, modified Huffa teaches all the claimed limitations as discussed above in Claim 23.
Huffa further teaches wherein the use of the at least one weft knit warp feeder assembly further comprises raising selected needles to warp height to interface with the one or more knitting needle beds to receive the one or more second strands associated with the at least one weft knit warp feeder assembly (see aforementioned rejection of Claim 23; inasmuch as the needles are extending a height in the warp direction, they are raised to a warp height)
and moving the at least one weft knit warp feeder assembly by a predetermined number of needle steps of the weft knitting machine (see Figs. 21A-21I; inasmuch as it moves within certain boundaries of 260 among the needles, there are a predetermined number of needle steps). 

Huffa does not explicitly teach raising selected needles on the knitting machine to a warp height using a warp guard cam.

Althammer teaches raising selected needles on the knitting machine to a warp height using a warp guard cam (see Figs. 2 and 3; Col. 8 Lines 3-6 “method and apparatus of the present invention is applicable to other type knitting machines…such as a V-bed knitting machine”; Col. 5 Line 66-Col. 7 Line 3 “lowermost surfaces 36a through 36d of the stitch and guard cams which engage the butts of the cylinder needles 20 as they pass into and through positions 14 and 16, are raised, or foreshortened, to above full welt position, as illustrated by cam surfaces 37, by a distance, d”; inasmuch as the needle butts engage the cams and the cams are raised, the needles are raised to a height; inasmuch as the raising is in the vertical/warp direction, the needles are raised to a particular warp height and the cams are warp guard cams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa’s needle raising, if necessary, to be via warp guard cam as such cams are known in the art to prevent overshoot (see extrinsic evidence Trautner USPN 4294085).  
Regarding Claim 25, modified Huffa teaches all the claimed limitations as discussed above in Claim 24.
Huffa further teaches positioning the at least one weft knit warp feeder assembly into a swing position such that at least a portion of the one or more second strands are placed into hooks of the one or more knitting needles of the weft knitting machine of the knitting machine to create a knit loop, a float, a tuck, and/or an inlay structure (see aforementioned rejection of Claim 23 for swing position; inasmuch as such a position for placing the strand into hooks is taught, the swing position is taught; Lexico.com defines the term ‘swing’ as “move or cause to move back and forth or from side to side while suspended or on an axis”; as such, inasmuch as the strands are in hooks that move as defined, it is in a ‘swing’ position; as for the ‘such that’ limitation--see Fig. 21I; Col. 19 Lines 5-7 "feeders 204 and 220 may effectively move simultaneously to inlay yarn 206 and form a new course from yarn 211"; Col. 14 Lines 28-30 “combination feeder 220 has the ability to supply a yarn (e.g., yarn 206) that needles 202 knit, tuck and float, and combination feeder 220 has the ability to inlay the yarn”).
Regarding Claim 26, modified Huffa teaches all the claimed limitations as discussed above in Claim 25.
Huffa further teaches wherein the moving of the at least one weft knit warp feeder assembly by the predetermined number of needle steps of the weft knitting machine comprises moving the at least one weft knit warp feeder assembly in a first direction followed by moving the at least one weft knit warp feeder assembly in a second direction that is independent from the first direction (see Figs. 21A-21I; inasmuch as the directions are opposite left/right and/or up/down, the directions are independent).

Claim(s) 29, 30, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffa (USPN 8522577) as applied to Claim(s) 27, 28, and 34 above.
Regarding Claim 29, Huffa teaches all the claimed limitations as discussed above in Claim 27.
Huffa further teaches wherein the knitting of the at least one warp structure using the at least one second set of strands by using the weft knit warp feeder of the knitting machine comprises knitting a first warp structure and a second warp structure (similarly to the rejection of Claim 19, see Col. 14 Lines 11-13 "although two rails 203 are depicted, further configurations of knitting machine 200 may incorporate additional rails 203 to provide attachment points for more feeders 204 and 220"; see Fig. 24; Col. 20 Lines 23-28 “Fig. 24 depicts a configuration of knitting machine 200 that includes four combination feeders 220.  As discussed above, combination feeder 220 has the ability to supply a yarn (e.g., yarn 206) for knitting, tucking, floating, and inlaying)”; as such, there can be a first/second warp structure either on two different rails or the same rail).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa with the first and second warp structure on separate rails such as in order to more efficiently produce at least one warp structure.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa with the first and second warp structure on the same rails depending on intended use and design choice, especially as Huffa teaches that inlaid strands are utilized for various advantages such as support, stability and structure (Col. 5 Lines 24-25).  It would have been well within the skill of one of ordinary skill in the art to determine how many warp structures are necessary depending on the amount of support, stability and/or structure is desired.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Huffa at least suggests wherein the knitting of the first warp structure overlaps at least a portion of the second warp structure (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa, if necessary, to have the first/second warp structures overlap at least a portion of one another depending on intended use and design choice, especially as Huffa teaches that inlaid strands are utilized for various advantages such as support, stability and structure (Col. 5 Lines 24-25).  It would have been well within the skill of one of ordinary skill in the art to determine how much overlap is necessary, as overlap would provide additional support, stability, and/or structure to a particular area depending on the amount of support, stability and/or structure desired in one or more portions.
Regarding Claim 30, Huffa teaches all the claimed limitations as discussed above in Claim 27.
Huffa Fig. 21A (and associated illustrations) does not explicitly illustrate wherein the knitting of the first set of strands into the weft knitted fabric base comprises knitting the weft knitted fabric base into a plurality of layers.

However, Huffa Fig. 5, 8A embodiment or Fig. 9A embodiment teaches wherein the knitting of the first set of strands into the weft knitted fabric base comprises knitting the weft knitted fabric base into a plurality of layers (see Figs. 5 and 8A; Col. 4 Lines 53-55 "knitted component 130 forms portions of both an exterior surface and opposite interior surface of upper 120"; Col. 5 Lines 14-15 “primary elements of knitted component 130 are a knit element 131 and an inlaid strand 132”; see Fig. 9; Col. 9 Lines 54-55 “primary elements of knitted component 150 are a knit element 151 and an inlaid strand 152”)
and the knitting of the at least one warp structure comprises traversing between a first layer of the plurality of layers and a second layer of the plurality of layers (for Figs. 5, 8A embodiment--see Figs. 5, 8A; Col. 5 Lines 41-46 "knit element 131 has a first surface 136 and an opposite second surface 137.  First surface 136 forms a portion of the exterior surface of upper 120, whereas second surface 137 forms a portion of the interior surface of upper 120, thereby defining at least a portion of the void within upper 120"; as for Fig. 9A embodiment--see Fig. 9; Col. 10 Lines 9-10 “knit element 151 may have…inlaid strand 152”; Col. 10 Lines 3-8 "knit element 151 has a first surface 156 and an opposite second surface 157.  First surface 156 may form a portion of the exterior surface of upper 120, whereas second surface 157 may form a portion of the interior surface of upper 120, thereby defining at least a portion of the void within upper 120”; inasmuch as the at least one second set of strands is part of knitted component 130 and knitted component 130 traverses both an interior/exterior surface, the at least one second set of strands traverses layers).
Although these recitations are directed to inlaid strand 132 or 152 of embodiments Figs. 5, 8A and Fig. 9 while Figs. 21A-I is directed to inlaid 206, one of ordinary skill in the art would understand that recitations directed to strands 132, 152 also apply to 206, especially in light of Col. 17 Lines 60-62 "knitted component 260, which may be...similar to knitted components 130 and 150"; Col. 19 Lines 14-16 "knitted components 130 and 150…may be formed by utilizing combination feeder 220 to effectively insert inlaid strands 132...into knit elements 131"; Fig. 8A, 8B; Col. 5 Lines 14-15 "primary elements of knitted component 130 are a knit element 131 and an inlaid strand 132"; Col. 19 Lines 33-39 "referring to Fig. 21H, yarn 206 forms a loop 214"...in the discussion of knitted component 130 above, it was noted that inlaid strand 132...forming loops...loop 214 is formed in a similar manner").
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa Fig. 21A (and associated illustrations) with the layer structure of Huffa embodiments Figs. 5, 8A and Fig. 9 especially as Huffa teaches as such, in order to produce the desired product (such as a layered upper).
Regarding Claim 33, Huffa teaches all the claimed limitations as discussed above in Claim 27.
Huffa Fig. 21A (and associated illustrations) does not explicitly illustrate wherein the knitting of the first set of strands into the weft knitted fabric base comprises knitting the weft knitted fabric base into a single layer in a first portion of the textile article and knitting the weft knitted fabric base into a plurality of layers in a second portion of the textile article
and the knitting of the at least one warp structure comprises integrating the at least one second set of strands into the first portion and/or the second portion so as to improve upon an aesthetic or performance characteristic for the textile article.

However, Huffa Fig. 5, 8A embodiment or Fig. 9A embodiment at least suggests wherein the knitting of the first set of strands into the weft knitted fabric base comprises knitting the weft knitted fabric base into a single layer in a first portion of the textile article and knitting the weft knitted fabric base into a plurality of layers in a second portion of the textile article (see Figs. 5 and 8A; Col. 4 Lines 53-55 "knitted component 130 forms portions of both an exterior surface and opposite interior surface of upper 120"; Col. 5 Lines 14-15 “primary elements of knitted component 130 are a knit element 131 and an inlaid strand 132”; see Fig. 9; Col. 9 Lines 54-55 “primary elements of knitted component 150 are a knit element 151 and an inlaid strand 152”; wherein the portions forming both an exterior/interior is the second portion that constitutes a plurality of layers; inasmuch as there are portions of both exterior/interior surface, there are portions of only exterior/interior surface, wherein these latter portions would constitute the first layer of a single layer)
and the knitting of the at least one warp structure comprises integrating the at least one second set of strands into the first portion and/or the second portion so as to improve upon an aesthetic or performance characteristic for the textile article (for Figs. 5, 8A embodiment--see Figs. 5, 8A; Col. 5 Lines 41-46 "knit element 131 has a first surface 136 and an opposite second surface 137.  First surface 136 forms a portion of the exterior surface of upper 120, whereas second surface 137 forms a portion of the interior surface of upper 120, thereby defining at least a portion of the void within upper 120"; as for Fig. 9A embodiment--see Fig. 9; Col. 10 Lines 9-10 “knit element 151 may have…inlaid strand 152”; Col. 10 Lines 3-8 "knit element 151 has a first surface 156 and an opposite second surface 157.  First surface 156 may form a portion of the exterior surface of upper 120, whereas second surface 157 may form a portion of the interior surface of upper 120, thereby defining at least a portion of the void within upper 120”; inasmuch as the at least one second set of strands is part of knitted component 130 and knitted component 130 traverses both an interior/exterior surface, the at least one second set of strands is integrated; Huffa teaches the integrated at least one second set of strands which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing an aesthetic or performance characteristic to the product).
Although these recitations are directed to inlaid strand 132 or 152 of embodiments Figs. 5, 8A and Fig. 9 while Figs. 21A-I is directed to inlaid 206, one of ordinary skill in the art would understand that recitations directed to strands 132, 152 also apply to 206, especially in light of Col. 17 Lines 60-62 "knitted component 260, which may be...similar to knitted components 130 and 150"; Col. 19 Lines 14-16 "knitted components 130 and 150…may be formed by utilizing combination feeder 220 to effectively insert inlaid strands 132...into knit elements 131"; Fig. 8A, 8B; Col. 5 Lines 14-15 "primary elements of knitted component 130 are a knit element 131 and an inlaid strand 132"; Col. 19 Lines 33-39 "referring to Fig. 21H, yarn 206 forms a loop 214"...in the discussion of knitted component 130 above, it was noted that inlaid strand 132...forming loops...loop 214 is formed in a similar manner").
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa Fig. 21A (and associated illustrations) with the layer structure of Huffa embodiments Figs. 5, 8A and Fig. 9 especially as Huffa teaches as such, in order to produce the desired product (such as a layered upper) and/or for aesthetics.
Regarding Claim 35, Huffa teaches all the claimed limitations as discussed above in Claim 27.
Huffa Fig. 21A (and associated illustrations) does not explicitly illustrate wherein the knitting of the at least one warp structure using the at least one second set of strands further comprises traversing from one face of the weft knitted fabric base to another face of the weft knitted fabric base.

However, Huffa Fig. 5, 8A embodiment or Fig. 9A embodiment teaches wherein the knitting of the at least one warp structure using the at least one second set of strands further comprises traversing from one face of the weft knitted fabric base to another face of the weft knitted fabric base (see Figs. 5 and 8A; Col. 4 Lines 53-55 "knitted component 130 forms portions of both an exterior surface and opposite interior surface of upper 120"; Col. 5 Lines 14-15 “primary elements of knitted component 130 are a knit element 131 and an inlaid strand 132”; see Fig. 9; Col. 9 Lines 54-55 “primary elements of knitted component 150 are a knit element 151 and an inlaid strand 152”; for Figs. 5, 8A embodiment--see Figs. 5, 8A; Col. 5 Lines 41-46 "knit element 131 has a first surface 136 and an opposite second surface 137.  First surface 136 forms a portion of the exterior surface of upper 120, whereas second surface 137 forms a portion of the interior surface of upper 120, thereby defining at least a portion of the void within upper 120"; as for Fig. 9A embodiment--see Fig. 9; Col. 10 Lines 9-10 “knit element 151 may have…inlaid strand 152”; Col. 10 Lines 3-8 "knit element 151 has a first surface 156 and an opposite second surface 157.  First surface 156 may form a portion of the exterior surface of upper 120, whereas second surface 157 may form a portion of the interior surface of upper 120, thereby defining at least a portion of the void within upper 120”; inasmuch as the at least one second set of strands is part of knitted component 130 and knitted component 130 traverses both an interior/exterior surface, the at least one second set of strands traverses faces).
Although these recitations are directed to inlaid strand 132 or 152 of embodiments Figs. 5, 8A and Fig. 9 while Figs. 21A-I is directed to inlaid 206, one of ordinary skill in the art would understand that recitations directed to strands 132, 152 also apply to 206, especially in light of Col. 17 Lines 60-62 "knitted component 260, which may be...similar to knitted components 130 and 150"; Col. 19 Lines 14-16 "knitted components 130 and 150…may be formed by utilizing combination feeder 220 to effectively insert inlaid strands 132...into knit elements 131"; Fig. 8A, 8B; Col. 5 Lines 14-15 "primary elements of knitted component 130 are a knit element 131 and an inlaid strand 132"; Col. 19 Lines 33-39 "referring to Fig. 21H, yarn 206 forms a loop 214"...in the discussion of knitted component 130 above, it was noted that inlaid strand 132...forming loops...loop 214 is formed in a similar manner").
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa Fig. 21A (and associated illustrations) with the face structure of Huffa embodiments Figs. 5, 8A and Fig. 9 especially as Huffa teaches as such, in order to produce the desired product (such as a multi-faced upper).

Claim(s) 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffa (USPN 8522577), as applied to Claim(s) 27, 28, and 34 above, , in view of Podhajny (USPN 9226540).
Regarding Claim 32, Huffa teaches all the claimed limitations as discussed above in Claim 27.
Huffa does not explicitly teach wherein the knitting of the at least one warp structure using the at least one second set of strands further comprises integrating one or more specialized strands into a plurality of weft knit warp structures in the weft knitted fabric base,
a given one of the plurality of weft knit warp structures in the weft knitted fabric base being laterally spaced from another one of the plurality of weft knit warp structures in the weft knitted fabric base.

Podhajny teaches wherein the knitting of the at least one warp structure using the at least one second set of strands further comprises integrating one or more specialized strands into a plurality of weft knit warp structures in the weft knitted fabric base (see Fig. 7A; [0064] "in addition to yarn, an inlaid tensile element may have the configuration of…rope, webbing, cable, or chain"; [0064] "materials forming an inlaid tensile element may include…cotton, elastane, polyester, rayon, wool, nylon"; [0064] "inlaid tensile element 422 may exhibit greater stretch-resistance than knit element 402.  As such, suitable materials for inlaid tensile element may include...glass, aramids (e.g., para-aramids and meta-aramid), ultra-high molecular weight polyethylene, and liquid crystal polymer"),
a given one of the plurality of weft knit warp structures in the weft knitted fabric base being laterally spaced from another one of the plurality of weft knit warp structures in the weft knitted fabric base (see Fig. 7A, 422 being spaced from the other 422).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa’s at least one warp structure with the inlaid tensile elements 422 of aramid as taught by Podhajny in order to provide greater strength-resistance ([0064]), especially as Huffa already teaches wanting support, stability, and structure (Col. 5 Lines 24-25).
Regarding Claim 36, Huffa teaches all the claimed limitations as discussed above in Claim 27.
Huffa at least suggests wherein the knitting of the at least one warp structure using the at least one second set of strands further comprises integrating the at least one second set of strands into a three-dimensional shape so as to improve a performance characteristic for the textile article as compared with a textile article that does not integrate the at least one second set of strands into the three-dimensional shape (where Fig. 21I would naturally have a 3-D shape with its height, width, and thickness; where furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that 260 is further showing a method of making the upper in Huffa).

Nevertheless, Podhajny teaches wherein the knitting of the at least one warp structure using the at least one second set of strands further comprises integrating the at least one second set of strands into a three-dimensional shape so as to improve a performance characteristic for the textile article as compared with a textile article that does not integrate the at least one second set of strands into the three-dimensional shape ([0052] see Figs. 3 and 5; “knitted component 400 is incorporated into an upper for an article of footwear, inlaid tensile element 422 may assist with securing the upper around the foot, may limit or reduce deformation areas of the upper (e.g., by imparting stretch-resistance and structure), and may further operate in connection with a lace to enhance the fit of an article of footwear”; [0064] "in addition to yarn, an inlaid tensile element may have the configuration of…rope, webbing, cable, or chain"; [0064] "materials forming an inlaid tensile element may include…cotton, elastane, polyester, rayon, wool, nylon"; [0064] "inlaid tensile element 422 may exhibit greater stretch-resistance than knit element 402.  As such, suitable materials for inlaid tensile element may include...glass, aramids (e.g., para-aramids and meta-aramid), ultra-high molecular weight polyethylene, and liquid crystal polymer"; see Figs. 3 and 5 for 3-D shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huffa’s textile 260 to be for an upper as taught by Podhajny in order to have stretch-resistant footwear ([0052]), especially as both are in same art of footwear applications (Huffa Col. 1 Lines 1-10).

Examiner Notes
Claim(s) 31, as best understood from the disclosure, is/are free of art, but is/are currently questioned under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 16-36 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Nevertheless, for clarification--
In response to applicant’s remarks from 4/22/21 on page 20 that Roell does not teach “one or more second strands is held in the weft knitted fabric base by weft knitted stitches”, examiner respectfully disagrees, as the term “held” is extremely broad.  Such an interpretation also applies in the new grounds of rejection.
In response to applicant’s remarks from 4/22/21 on page 20 that Podhajny does not teach “the introduction of at least one warp structure…Podhajny merely describes the insertion of a horizontal inlay of fabric”, examiner respectfully disagrees.  Examiner first clarifies that Podhajny is an insertion of yarn 824 and not of fabric.  Furthermore, inasmuch as applicant has by their original disclosure limited the broadest reasonable interpretation of the broad term “warp structure” (which essentially can be any structure that has a portion in a warp direction), the prior art meets the limitation, especially as Podhajny teaches the yarn 824 and relevant disclosures, Podhajny meets the limitations.
Examiner further notes that remaining 112(a) new matter rejections have the potential to be overcome with similar specific references indicating support for the limitations as similarly provided in the pre-appeal request of 8/4/21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Thompson (USPN 7555921), Betts et al (USPN 3916648), Starbuck (USPN 7757515), Yabuta (USPN 5305620), Radin (USPN 3572056) directed to warp guard cams; Stewart et al (USPN 11053614) directed to inlaid knit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732